Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 6/24/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 5/27/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 5/27/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
It is unclear as to where is “a center”.  Also, how is that related to the center of the particle in claim 1?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 2016/0181599).
Regarding claim 1, Hwang discloses a lithium secondary battery, comprising: 
a cathode formed from a cathode active material including a lithium metal oxide particle containing nickel (Ni) and manganese (Mn), 
an anode formed from an anode active material containing a graphite-based material having a crystal interplanar distance (d002) of 3.356 to 3.365A; and 
a separator interposed between the cathode and the anode, 
wherein the lithium metal oxide particle includes a concentration gradient region formed between a center of the particle and a surface of the particle [0045], and 
Regarding claim 1, a ratio of a concentration (atomic%) of Ni with respect to a concentration (atomic%) of Mn at the surface of the lithium metal oxide particle is 0.29 or more and less than 6, and regarding claim 2, the ratio of a concentration (atomic%) of Ni with respect to a concentration (atomic%) of Mn at the surface of the lithium metal oxide particle is 1.2 to 5.3, Hwang discloses the lithium-metal oxide according to the present invention may have a relatively higher content of Ni. Using Ni may be helpful for improving a capacity of the battery. For a structure of the conventional cathode active material, if a content of Ni is high, life-span is reduced. However, in a case of the cathode active material according to the present invention, the life-span property is not deteriorated even if it has a high content of Ni. Therefore, the cathode active material of the present invention may express excellent life-span property while maintaining a high capacity [0047].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of Ni in the particle of Hwang, with respect to Co or Mn, for the benefit of having good capacity.
Regarding claim 3, a Ni concentration continuously decreases and a Mn concentration continuously increases from the center toward the surface in the concentration gradient region of the lithium metal oxide particle, Hwang discloses the lithium-metal oxide includes a first metal having a concentration gradient region with increased concentration between the core part and the surface part, and a second metal having a concentration gradient region with decreased concentration between the core part and the surface part [0015].  The cathode active material of the present invention may express excellent life-span property while maintaining a high capacity [0047].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase or decrease a concentration of the Ni and Mn, whether continuously or in steps or both, as long as the desired concentration is formed as long as it expresses excellent life-span property while maintaining a high capacity.
Regarding claim 4, the lithium metal oxide particle further comprises cobalt (Co), wherein a concentration of Co is constant from the center to the surface [0075].
Regarding claim 5, each of Ni and Mn has a constant concentration gradient slope in the concentration gradient region, Hwang discloses the lithium-metal oxide includes a first metal having a concentration gradient region with increased concentration between the core part and the surface part, and a second metal having a concentration gradient region with decreased concentration between the core part and the surface part [0015].  The cathode active material of the present invention may express excellent life-span property while maintaining a high capacity [0047].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase or decrease a concentration of the Ni and Mn, whether continuously or in steps or both, as long as the desired concentration is formed as long as it expresses excellent life-span property while maintaining a high capacity.

Regarding claim 6, a difference in amounts between a concentration gradient slope of Ni and a concentration gradient slope of Mn may be 5% or less in the concentration gradient region, Hwang discloses the slope of Ni and the slope of Mn are the same: between site 4 to site 6 in Table 1.
Regarding claim 7, the lithium metal oxide particle includes a core region having constant concentrations of metal elements and embracing at least 50% of a radius of the lithium metal oxide particle from the center, Table 2 discloses that the core part extends from site 1 to site 11.
Regarding claim 8, the concentration gradient region is extended from a surface of the core region [0015].  
Regarding claim 9, the lithium metal oxide particle further includes a peripheral portion extending from at least a portion of the surface toward the center and having a constant concentration of metal elements [0075].
Regarding claim 10, the concentration gradient region is formed at a region between the core region and the peripheral portion [0014]. 
Regarding claim 11, a distance (depth) in which the peripheral portion extends from a surface of the lithium metal oxide particle to a center is 10am to 200nm, Table 1 discloses that the surface part extends from site 6 to site 13.  Table 2 discloses that the surface part is site 13.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to pick a predetermined thickness of Hwang’s surface depending on the desired capacity.
Regarding claim 12, an overall average chemical composition the lithium metal oxide particle is represented by Chemical Formula as claimed [0075].
Regarding claim 13, the anode active material includes a natural graphite and an artificial graphite [0088]. 
Regarding claim 14, a crystal interplanar distance (d002) of the natural graphite may be 3.356 to 3.360A and a crystal interplanar distance (d002) of the artificial graphite may be 3.361 to 3.365A [0088]. 
Regarding claim 15, the anode active material includes a natural graphite and an artificial graphite in a weight ratio of more than 0:100 and 90:10 or less.  See Table 3. 
Regarding claim 16, a mixed weight ratio of the natural graphite and the artificial graphite is 10:90 to 50:50.  See Table 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724